Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Regarding the amendment filed 09/02/2022, the application is still pending. The drawing objections have been withdrawn. Applicant's arguments have been fully considered but they are not persuasive. Therefore a FINAL REJECTION is being administered in view of Richard T Snodgrass et al. (US Publication 2016/0110172).

Response to Arguments
2.	The applicant’s arguments are summarized as the following:
A.	Snodgrass, while similar in terminology to that of the subject application due to the overlap in inventors, fails to provide any teachings or discussion directed to “reducing at least one of memory stalls and memory allocation requests in data-intensive application” as required by claim 1. Within the four corners of Snodgrass, there is no mention of “memory stalls” or “memory allocation’, nor is there any disclosure about techniques to reduce memory stalls or memory allocation requests. The only aspects of Snodgrass’ disclosure which even pertain to ‘memory’ are general discussions about types of memory, e.g., “remote memory storage devices”, “non-volatile memory” in paragraph [0024], “memory bus” in paragraph [0039], and “computer” or “computer’s” memory in paragraphs [0052]-[0053]. The additional reference cited, Debray, fails to overcome the shortcomings of the Snodgrass
Regarding the applicant’s argument A, the examiner notes that while Snodgrass does not use the terminology that the applicant is fond of, based on the functionality the applicant has attributed to “reducing memory stalls or memory allocation request”, the examiner equates Snodgrass disclosure of how the segments of hot code are used in the prior art. Snodgrass indicates that specialized code or spiffs maybe used to run faster, which would be the opposite of waiting for the main memory to complete request. Due to Snodgrass’ code being both smaller and faster (Paragraph [0006, 0026, 0031, 0037]) the examiner sees no error in equating the “removing a branch statement from hot code” to produce abbreviated speccode, which is used to dynamically produce code and optimize all of the applications involved, with the functionality of hashing, or executing memory related instructions (code) without significant waiting. The examiner also notes that the disclosure of Snodgrass inherently mentions that efficiency in the prior art is enhanced by “exploiting invariant values during the execution” of the prior art system, which further disclosed the claimed limiations. 

For clarity, it appear to the examiner that the functionality of reducing memory stalls or memory allocation request involves, exploiting the identified invariants, using hashing, reusing memory segments when possible, using a memory allocator to optimize memory layout specialized memory to optimize memory layout, and managing CPU binding of processes within data-intensive application using information only at runtime, . (Paragraph [0003,0005, 0039, 0042, 0046, and 0060] of applicant’s specification)

B.	The Applicant respectfully submits that Snodgrass does not disclose each and every element of claim 1. In the rejection of claim 1, the Examiner broadly identifies paragraphs [0006] and [0011] of Snodgrass as teaching the requirement, “whereby the speccode segment exploits the identified invariants, thereby reducing at least one of memory stalls and memory allocation requests in data-intensive application” but the Examiner does not provide any explanation or rationale on how the teachings in these paragraphs disclose the claimed requirements. 
Regarding applicant’s argument B, the examiner notes the technique the applicant refers to is explained as using a speccode segment resulting in exploiting the identified invariants. The examiner has disclosed where specialized code is inserted into DBMS code as found in Paragraph [0026] of Snodgrass. This has been equated to the technique the applicant claims. (see rejection below)


C.	The claims rejected under USC 101 as being directed to non-statutory subject matter. This rejection is travered.
Regarding applicant’s argument C, the examiner notes after further consideration, although the claims do not appear related to an abstract idea, the claims remain non-statutory. The examiner realizes the “computer” part of the improvement in the field is ambiguous and the specification has not provided any additional findings that make it clear if “computer-implemented” means computer involved or just computer instructions, i.e. software per se.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it appears to claim a product that does not have a physical or tangible form, such as information or a computer program per se, and does not appear to contain any structural recitations. The claimed limitations amount to a database management system which the specification has outlined as “a collection of software programs that manage the storage and access of data”. Though the term computer-implemented is used to set the environment in which the method is accomplished, the specification does not define the applicant’s intended use for “computer-implemented”. The applicant’s specification mentions modules, segments, portions of code, steps that include instruction as the functionality of the claimed invention, but when it comes to the computer part, the specification only mentions “computer executable instructions, computer systems, special purpose computer or data processor, or computer-executable algorithms, the examiner is unsure of the scope the applicant would like “computer-implemented” to cover. Correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
4.	Claims 1-6, 12, and 14-19 are rejected under 35 U.S.C. 102(a)(2) as being taught by Richard T Snodgrass et al. (US Publication 2016/0110172), hereafter Grass.
Regarding claim 1 Grass discloses a computer-implemented method for reducing memory access stalls and memory allocation requests in data-intensive applications, the method comprising: 
identifying invariants (via automatically identify invariants) associated with execution paths that access data (via program component frequently executed) in a memory of the data-intensive application; (Paragraph [0006 and 0031])
and applying at least one field specialization technique using at least one speccode segment (speccode associayted with oil field data file), thereby exploiting the identified invariants (via inserting spills into DBMS code to exploit runtime invariants); (Paragraph [0006, 0026, 0037and  0043]) 
and reducing at least one of memory stalls (Paragraph [0031] run faster by removing a branch statement and producing abbreviated specialized code via a spiff uses the actual value of a runtime variant which can only be known at runtime to produce specialized code) and memory allocation requests in data-intensive application. (Paragraph [0006, 0011, 0026])

Claim 2 is rejected for the reasons set forth hereinabove for and further discloses claim 1, wherein the data-intensive application (via spiff toolset) further comprises a database management system (via DBMS 212). (Paragraph [0004 and 0033]; Figure 2)

Claims 3 and 16 is rejected for the reasons set forth hereinabove for and further discloses claim 1, wherein the at least one field specialization technique comprises software prefetching (via different patterns within the data collected at the backend). (Paragraph [0046])

Claims 4 and 17 is rejected for the reasons set forth hereinabove for and further discloses claim 3, wherein at least one of: a control-flow (via value flow) invariant; and a number of cycles invariant are identified (determined). (Paragraph [0011 and 0037])

Claims 5 and 18 is rejected for the reasons set forth hereinabove for and further discloses claim 3, further comprising inserting software prefetching instructions (via inserting spiffs into DBMS code) into the at least one speccode segment. (Paragraph [0026])

Claims 6 and 19 is rejected for the reasons set forth hereinabove for and further discloses claim 5, further comprising using at least one data prefetching hint (load dynamically via associating speccode with a particular data file) to determine a prefetching level. (Paragraph [0011 and 0037]) 

Claim 12 is rejected for the reasons set forth hereinabove for and further discloses claim 1, wherein the at least one field specialization technique comprises a memory segment reuse processes (via enables the analysis performed by the simulator 130). (Paragraph [0036])

Claim 14 is rejected for the reasons set forth hereinabove for and further discloses claim 1, wherein the at least one field specialization technique comprises memory layout optimization (via sophisticated query optimization strategies). (Paragraph [0005])

Claim 15 is rejected for the reasons set forth hereinabove for and further discloses claim 14, wherein memory layout optimization comprises: acquiring memory segments from specific locations within the memory with a specialized allocator (via simulator) to produce allocated memory segments; determining access patterns of data stored (via frequently executed program components) within the allocated memory segments; and optimizing a layout of data stored within the allocated memory segments (via cold code and hot code) with the locations determined by the access patterns. (Paragraph [0031])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Richard T Snodgrass et al. (US Publication 2016/0110172), hereafter Grass in view of Saumya K. Debray et al. (US Publication 2014/0365533), hereafter Debray.
Claim 7 is rejected for the reasons set forth hereinabove where Grass disclosed claim 1, however Grass does not explicitly disclose wherein the at least one field specialization technique comprises a data distribution-based hash function .
Debray discloses wherein the at least one field specialization technique comprises a data distribution-based hash function (via inner relation part is hashed into memory). (Paragraph [0243])
Debray and Grass are analogous art because they are from the same field of endeavor involving specialization in database management systems.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the hash functions of Debray into the system of Grass. The motivation behind such a combination would have been to specialize DBMS code at runtime and eliminate overhead. (Paragraph [0041] of Debray)

Claim 8 is rejected for the reasons set forth hereinabove for and further discloses claim 7, further comprising transforming an input value used as a key by a hash table with at least one of: a complete value distribution hash function and a refined value distribution hash function (via map main memory space and cache). (Paragraph [0161 and 0307] of Debray)

Claim 9 is rejected for the reasons set forth hereinabove for and further discloses claim 8, wherein the complete value distribution hash function relies on a value distribution of all rows of a column of an underlying table upon which the hash table is built, and the refined value distribution hash function relies on a value distribution of a subset of all rows of the column (via Table 8.1) and of the underlying table upon which the hash table is built. (Paragraph [0365 and 0366] of Debray)

Claim 10 is rejected for the reasons set forth hereinabove where Grass disclosed claim 1, however Grass does not explicitly disclose wherein the at least one field specialization technique comprises a CPU binding of processes.
Debray discloses wherein the at least one field specialization technique comprises a CPU binding of processes (via CPU -bound task). (Paragraph [0052])
Debray and Grass are analogous art because they are from the same field of endeavor involving specialization in database management systems.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the CPU binding process of Debray into the system of Grass. The motivation behind such a combination would have been to reduce instruction cache misses. (Paragraph [0052] of Debray)


Claim 11 is rejected for the reasons set forth hereinabove for and further discloses claim 10, wherein the CPU binding of processes is dependent on: a presence of inter-process data transfer; and a size of the data transfer being substantial (via bee characteristics). (Paragraph [0087] of Debray)


Claim 13 is rejected for the reasons set forth hereinabove for and further discloses claim 12, wherein the memory segment reuse processes comprises: use memory access analysis (via snippet finder) to track all reads and writes to a memory segment (via tracking variables read from and read to); (Paragraph 0034])
determine if there is a portion of a lifetime of the memory segment (via frequently executed) where it is not used (via cold cold); (Paragraph [0031])
Grass however, does not explicitly disclose determine whether two memory allocations of the memory segment are adjacent during execution thereof; determine a size of the memory segment; and apply field specialization to reuse the memory segment.
Debray discloses disclose determine whether two memory allocations of the memory segment are adjacent (overlapped) during execution thereof; (Paragraph [0307]) determine a size of the memory segment (via size of the bee); (Paragraph [0308]) and apply field specialization to reuse the memory segment (via bee characteristics). (Paragraph [0087] of Debray)
Debray and Grass are analogous art because they are from the same field of endeavor involving specialization in database management systems.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the field specialization application of Debray into the system of Grass. The motivation behind such a combination would have been to reduce the cache misses. (Paragraph [0309] of Debray)

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/ 12/05/2022Examiner, Art Unit 2181                           

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181